Case: 15-41422      Document: 00513917774         Page: 1    Date Filed: 03/20/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 15-41422
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 20, 2017

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellee

v.

REYNALDO MARTINEZ,

              Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-918-1


Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*
       Reynaldo Martinez pled guilty to possession with intent to distribute
over 700 pounds of marijuana.           The judge found that he had three prior
convictions that were “crimes of violence” under U.S.S.G. § 4B1.2, and so found
him to be a “career offender,” see U.S.S.G. § 4B1.1, and calculated his sentence
accordingly. The judge found that Martinez’s prior convictions under Texas
law for (1) robbery, (2) aggravated robbery, and (3) burglary all constituted
“crimes of violence.”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-41422       Document: 00513917774         Page: 2    Date Filed: 03/20/2017



                                      No. 15-41422
       Martinez appealed.        He argues that his convictions for robbery and
aggravated robbery are not crimes of violence because the residual clause of
U.S.S.G. § 4B1.2(a)(2), which includes any crime that “otherwise involves
conduct that presents a serious potential risk of physical injury to another,” is
unconstitutional. He relies for support on the Supreme Court’s decision in
Johnson v. United States, 135 S. Ct. 2551 (2015), which held that nearly
identical language in the violent felony definition in the Armed Career
Criminal Act, 18 U.S.C. § 924(e)(2)(b)(ii), was unconstitutionally vague.
       While Martinez’s appeal was pending, the Supreme Court decided
Beckles v. United States, No. 15-8544, 2017 WL 855781 (U.S. Mar. 6, 2017),
which squarely held that the Sentencing Guidelines are not subject to
vagueness challenges under the Due Process Clause. At this Court’s behest,
Martinez filed a supplemental letter brief addressing Beckles.                    Martinez
conceded that Beckles forecloses his arguments that his robbery and
aggravated robbery convictions are not crimes of violence, and thus effectively
concedes that, irrespective of the other arguments raised on appeal, he was
properly subject to the career offender guidelines. 1
       Because Martinez concedes that the district judge committed no error in
imposing his sentence, the judgment of the district court is
                                                                             AFFIRMED.




       1  Martinez admits that “irrespective of the subsidiary issues raised in the
supplemental briefing in this case, Mr. Martinez’s prior Texas robbery and aggravated
robbery convictions qualify as career-offender predicates under this Court’s precedent.” At
least two prior career-offender predicates are necessary to subject a defendant to the career
offender guidelines. See U.S.S.G. § 4B1.1(a).
                                             2